Citation Nr: 1438229	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11- 21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent prior to March 21, 2012, and a disability evaluation in excess of 40 percent from March 21, 2012, for dextroscoliosis with degenerative joint disease (DJD), L5-S1.

2. Entitlement to a disability evaluation in excess of 20 percent for DJD of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to September 1975.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  

The issue of entitlement to a disability evaluation in excess of 10 percent prior to March 21, 2012, and a disability evaluation in excess of 40 percent from March 21, 2012, for dextroscoliosis with DJD, L5-S1, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

The Veteran's service connected DJD of the left ankle is manifested by complaints of pain, stiffness, limitation of motion, swelling and tenderness, ankyloses of the left ankle is not demonstrated.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent for DJD of the left ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.71a, Diagnostic Code 5010-5271 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet.App. 473, 484 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112, 119-20 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully-compliant notice, followed by readjudication of the claim.  Mayfield, 444 F.3d at 1333; Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).  

In this appeal, in a November 2008 pre-adjudicatory VCAA notice letter, the Veteran was informed of the evidence necessary to substantiate his claim and was advised of the evidence VA would reasonably seek to obtain.  That letter also informed the Veteran what type of evidence was needed to establish a disability rating and effective date.  Hence, VA's duty to notify was properly met in this case.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence includes service treatment records, private medical records, VA treatment records, and VA examinations conducted in February 2009, May 2010, October 2010, and March 2012.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  VA has provided the Veteran with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence which needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The U.S. Court of Veterans Appeals (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected DJD of the left ankle resulted in symptoms that would warrant different ratings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet.App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet.App. 303, 308-10 (2007).  

Evaluation in Excess of 20 Percent for DJD of the Left Ankle

Historically, a rating decision dated November 1976 granted service connection for residuals of a left ankle fracture and assigned a noncompensable disability evaluation effective September 17, 1975 (the day following the Veteran's discharge from service), pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Following receipt of the Veteran's claim for an increased disability evaluation on February 2004, the RO issued a rating decision in June 2004 which assigned the current 20 percent disability evaluation for DJD of the left ankle (pursuant to Diagnostic Code 5271), effective December 7, 2003 (the date of private medical treatment at Abilene Minor Emergency Clinic).  By rating decisions dated in July 2009 and December 2009 the RO continued the 20 percent disability evaluation for the Veteran's service-connected left ankle disorder.  

In February 2009, the Veteran underwent a VA examination, during which he reported sporadic (intermittent, with remissions) left ankle pain, usually after driving.  The Veteran stated he had "good" results with meloxicam, and reported pain and stiffness of the left ankle along with loss of motion.  Physical examination revealed an antalgic gait in addition to an old surgical scar on the lateral malleolus, with no functional impairment.  There was neither ankle instability nor tendon abnormality.  

Range of motion testing of the left ankle revealed dorsiflexion from 0 to 15 degrees with pain beginning at 15 degrees, and plantar flexion from 0 to 35 degrees with pain beginning at 35 degrees.  There was no objective evidence of pain upon repetitive motion.  The Veteran's left leg measured one-half inch shorter than his right leg.  X-ray of the left ankle revealed a healed open reduction, internal fixation (ORIF) of the distal fibula with retained screw.  The Veteran was employed full-time as a millwright supervisor and reported losing two weeks from work in the preceding twelve-month period due to an ankle flare-up at work.  The examiner diagnosed status-post ORIF of the left ankle with traumatic DJD and leg shortening.  The examiner found the left ankle to have significant effects on the Veteran's occupation due to decreased mobility and decreased strength of the lower extremity, which resulted in the Veteran being assigned different duties.  

VA outpatient treatment records dated from September 2008 to February 2010 include a physical therapy note dated September 14, 2009, which noted that the Veteran was currently unemployed but would begin a new job in five days.  X-ray examination of the left foot was within normal limits.  The Veteran arrived in a wheelchair, accompanied by his wife.  His left ankle was swollen and tender to the touch with limited range of motion due to pain.  He was assessed with tendonitis of the left ankle.  

In March 2010, the Veteran initiated his current claim for a disability evaluation in excess of 20 percent for a left ankle disorder.  

The Veteran was afforded a VA fee-basis examination of the ankle in May 2010.  He reported pain, stiffness, lack of endurance, and swelling, and treatment with meloxicam and hydrocodone.  The Veteran noted minor flare-ups of pain and major flare-ups every few months, and that he used crutches every few months for flare-ups when he had to be off of his feet.  Upon examination, the physician noted a 5.0-cm scar around the lateral malleolus, guarded motion, decreased range of motion by 5 degrees in both directions, and tenderness along the joint line.  There was no ankylosis.  Left-ankle dorsiflexion was from 0 to 15 degrees, with flexion from 0 to 40 degrees.  Varus and valgus were normal, and although the Veteran reported pain of the left ankle as well as guarding of movement, there was neither fatigue, weakness, lack of endurance, incoordination, redness, heat, or abnormal movement.  The examiner described the Veteran's gait as abnormal due to favoring of the low back and left ankle, with additional functional limitations of trouble navigating stairs and other uneven terrain.  DJD of the left ankle was diagnosed, with a notation that no instability was noted upon examination.  Regarding the effect of the Veteran's left ankle disorder upon his occupation and daily activities, the examiner explained that, if the Veteran was highly active when working, pain in the left ankle may cause him to take several rest breaks and get off of his feet for a while, and that three to four times per year, there was a major flare-up of the ankle when it became swollen and quite painful, at which time the Veteran was "put off his feet and off work for 1-2 days."  The surgical scar was described as nontender, nonadherent, and superficial, measuring 5.0 cm. x 0.1 cm.  Limitation of motion and limitation of function were termed normal with respect to the scar.  

VA outpatient treatment records dated from August 2004 to July 2010 include complaints and assessments of left ankle pain on September 23, 2008, and June 14, 2010.  

Through a rating decision dated August 2010, the RO continued the 20 percent disability evaluation assigned for the Veteran's left ankle DJD.  (The RO also granted service connection for a surgical site scar of the left lateral malleolus as secondary to the Veteran's service-connected DJD of the left ankle, and assigned a noncompensable disability evaluation, effective May 17, 2010).  Additionally, the RO evaluated the Veteran's left ankle DJD pursuant to Diagnostic Code 5010-5271.  The Veteran filed his notice of disagreement to that determination in September 2010.  He filed his VA Form 9 substantive appeal in June 2011 following the issuance of a statement of the case by the RO in May 2011.  

The Veteran attended a VA examination on October 25, 2010.  He reported that his left ankle disorder had gotten "progressively worse" and that he had a "fair" response to treatment with meloxicam, rest, and ice.  He reported pain, limitation of motion, and stiffness.  However, there were no reports of instability, weakness, incoordination, inflammation, or flare-ups.  Range of motion testing revealed left dorsiflexion from 0 to 15 degrees with pain and left flexion from 0 to 40 degrees, with pain.  There was objective evidence of pain upon repetitive motion upon examination, but no ankylosis.  The Veteran reported that he was self-employed as a carpenter for the preceding one to two years, and that he lost less than one week from work during the previous twelve months (due to minor illnesses).  The examiner diagnosed status-post ORIF for left distal fibula fracture, with some loss of range of motion, and the effect upon the Veteran's occupation was "significant" due to decreased mobility.  

The Veteran was afforded his most recent VA examination on March 21, 2012.  He reported flare-ups arising from over-exertion, causing increased pain.  Range of motion testing revealed left dorsiflexion from 0 to 10 degrees with pain and left flexion from 0 to 35 degrees, with pain at 30 degrees.  There was no additional loss of motion following repetitive-use testing.  Functional loss was attributable to less movement than usual in addition to pain on movement.  Muscle strength was 4/5 for both flexion and dorsiflexion.  Anterior drawer and talar tilt testing were negative, and there was no evidence of ankylosis.  There were no residuals (to include scars) from prior ankle surgery in 1975.  No other pertinent physical findings were listed.  The Veteran reported occasional use of a brace and crutch during flare-ups of left ankle pain.  X-ray examination revealed an old healed fracture of the distal fibula with internal fixation hardware in place, along with minimal degenerative narrowing of the tibiotalar joint space.  The examiner explained that the Veteran's left ankle disorder impacted his ability to work, in that due to his job as a preventative maintenance man, the Veteran had to walk at least four hours daily and therefore had increased left ankle/foot pain since December 2011.  The examiner remarked that it did appear that the amount of pain the Veteran experienced had "increased over the past few years and certainly over the past three months now that he is back to work.  (He had been unemployed [approximately) 1-2 years, after getting laid off in [November 2010] due to the fact that he was a risk in having to climb stairs due to his ankle.  He lost his prior job due to his ankle after working only 3 weeks.  I did review in detail his C-file."  

The RO issued a supplemental statement of the case in April 2012 which continued the 20 percent disability evaluation assigned the Veteran's DJD of the left ankle pursuant to Diagnostic Codes 5010-5271.  

VA treatment records dated from to July 2010 to March 2014 include a VA primary care note dated November 26, 2013, which noted complaints of acute left ankle pain since the preceding day.  Examination revealed the ankle to be painful to the touch, with mild swelling.  The assessment was left ankle pain.  

Received in April 2014 was a note from a West Texas VA physician requesting that the Veteran be excused from work "due to left ankle injury (sprain).  Patient needs rest from 11/26/13 until 11/29/13."  

Two lay statements were also received in April 2014.  The first was signed by four of the Veteran's "fellow employees" and stated "over the past two years, we have on numerous occasions witnessed him coming to work wearing an ankle brace and or a back brace.  Also, on occasion, he has been unable to perform his duties and been absent from work due to back or ankle pain."  The second lay statement was prepared by the Veteran's business partner, L.H., who stated that he and the Veteran "have a small carpentry business together making wooden rocking horses" and that in late August 2013 he went to the shop (at the Veteran's residence) and the Veteran was unable to work due to ankle pain.  Mr. H. reported that the Veteran was using crutches, applying ice and taking meloxicam.  Finally, Mr. H. referenced the Veteran's three-day excused absence from work in November 2013 approved by the aforementioned VA physician, and noted that the Veteran sometimes had to wear an ankle brace.  

The Veteran has alleged that his left ankle warrants a higher disability evaluation, i.e., in excess of the current 20 percent.  His left ankle DJD is rated under Diagnostic Code 5010-5271, for traumatic arthritis (5010) evaluated on the basis of limited ankle motion (5271).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is rated under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis established by x-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Code 5271).  

Moderate limitation of ankle motion warrants a 10 percent evaluation, while marked limitation of ankle motion warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet.App. 7, 10 (1996).

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's DJD of the left ankle have not been met at any time during the rating period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5271; see also Hart, 21 Vet.App. at 505.  

As the Veteran's left ankle disorder is presently rated the maximum 20 percent disabling under Diagnostic Code 5271, a higher disability rating under such code is not available. The only diagnostic code pertaining to the ankle that provides for a rating in excess of 20 percent is Diagnostic Code 5270, the code for ankylosis of the ankle.  However, the evidence of record does not show any ankylosis during the appeal period.  Indeed, VA examinations in May 2010, October 2010, and March 2012 indicated that no ankylosis was present.  Thus, the Veteran is not eligible for a higher rating under Diagnostic Code 5270. 

Given that the pain was described by the Veteran as associated with moving and using his left ankle, the Board has considered the guidance of DeLuca, 8 Vet.App. at 204-07.  However, the analysis in DeLuca does not assist the Veteran, as the 20 percent rating deemed warranted in this case is also the maximum disability evaluation based on any limitation of motion of the ankle.  Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the ankle and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, and 4.59) are not for application.  See Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  

The Board notes that, in addition to the medical evidence discussed above, the Veteran's statements that he is entitled to a rating in excess of 20 percent because his symptoms are more severe than that reflected by the 20 percent rating have been considered.  The Board points out, however, that lay assertions made in support of a claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, as indicated above, a higher rating for the Veteran's left ankle disability requires specific clinical findings as to ankylosis and other impairment that the Veteran is not competent to render.  Likewise, the Veteran is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.

Extraschedular Consideration

The Board has also evaluated whether the issue of entitlement to a disability evaluation in excess of 20 percent for DJD of the left ankle  should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 20 percent evaluation for his left ankle disorder inadequate.  The Veteran's service-connected left ankle disorder is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's left ankle DJD is manifested by pain, stiffness, limitation of motion, swelling, and tenderness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by a 20 percent evaluation.  Ratings in excess of 20 percent are provided for certain manifestations of the left ankle, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 20 percent evaluation reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see also VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case, so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration (that is, meeting the first prong of Thun) is not met.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet.App. at 115; see also Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  



TDIU

Finally, the Court has held that entitlement to a temporary disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet.App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In fact, as evidenced by two lay statements received in April 2014, the Veteran is currently working.  Consequently, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 20 percent for DJD of the left ankle is denied.


REMAND

With respect to the Veteran's claim for a disability evaluation in excess of 10 percent prior to March 21, 2012, and a disability evaluation in excess of 40 percent from March 21, 2012, for dextroscoliosis with DJD L5-S1, the Veteran most recently attended a VA examination for that disability on that same date.  In a VA Form 21-4138 received in May 2014, the Veteran stated "I wish to make a claim for an increase in evaluation for my service connected back condition.  My back condition has worsened since my last evaluation and it is my belie[f] that a higher evaluation is warranted."  

The Board finds that the Veteran's claim for a disability evaluation in excess of 10 percent prior to March 21, 2012, and a disability evaluation in excess of 40 percent from March 21, 2012, for dextroscoliosis with DJD, L5-S1, must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of his low-back disability.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet.App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2013) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent, outstanding VA treatment records since March 2012 regarding the Veteran's back, and associate them with the record.

2. Then, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected low back disorder.  If possible, schedule the Veteran's examination with a VA examiner different from the examiner who conducted the March 2012 VA examination.  The record must be made available to the examiner for review.  The VA examiner must review any additional evidence associated with the record.  All indicated tests should be performed and the findings reported in detail.  

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


